356 P.2d 485 (1960)
Eugene A. CRAWFORD, Plaintiff In Error,
v.
PEOPLE of the State of Colorado, Defendant in Error.
No. 19337.
Supreme Court of Colorado, En Banc.
November 7, 1960.
*486 Eugene A. Crawford, pro se.
Duke W. Dunbar, Atty. Gen., Frank E. Hickey, Deputy Atty. Gen., Robert G. Pierce, Asst. Atty. Gen., for defendant in error.
KNAUSS, Justice.
Plaintiff in error as defendant in the trial court was charged with aggravated robbery. Upon trial he was found guilty as charged and sentenced to the state penitentiary. At the trial he was represented by able counsel. The record discloses that all instructions given the jury were approved by both the district attorney and counsel for defendant. From the judgment and sentence defendant is here on writ of error, appearing pro se.
It would serve no useful purpose to review the evidence upon which defendant was convicted. Suffice it to say that he was positively identified as the perpetrator of the crime. His defense of alibi, which he was given every opportunity to establish, was that he was at a picture show at the time of the offense.
The burden of his brief is that the evidence failed to establish his guilt beyond a reasonable doubt. The jury was instructed not to find defendant guilty unless they were satisfied of his guilt of the offense charged beyond a reasonable doubt. It was the duty of the jury to evaluate all the evidence and render a true verdict. From a careful reading of the record submitted it is manifest that the jury rendered a correct verdict.
Defendant in his brief argues with respect to the evidence of flight presented at the trial. The evidence shows that defendant fled police officers shortly after being taken from a clothes closet where he had secreted himself when police arrived at the place where the property taken in the robbery was found. The usual instruction on flight was given without objection. Defendant now says that he was not under arrest at the time he departed the premises. It is sufficient to say that under Bernard v. People, 124 Colo. 424, 238 P.2d 852 and Allison v. People, 109 Colo. 295, 125 P.2d 146, there was ample evidence of flight to justify the instructions given. Defendant attempted to explain his hasty departure, and his explanation together with other evidence of the flight was before the jury, which had the right to consider all such evidence as it might bear on the consciousness of guilt on the part of defendant. This is true even though defendant had not been formally arrested or charged with the offense then being investigated. Both his flight and his explanation were properly before the jury.
We conclude that defendant received a fair and impartial trial, and that upon the record there is no error justifying a reversal of the judgment and sentence.
The judgment is affirmed.